Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 9, 2018

                                      No. 04-18-00457-CV

      James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley and Cody Presley,
                                       Appellants

                                                 v.

   COYLE FAMILY FARM, INC., Coyle Farm Partnership, Mike Coyle, Doug Coyle, Tim
                        Coyle, and Tom Tompkins,
                                Appellees

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 17-12-24620-CV
                        Honorable Camile G. Dubose, Judge Presiding


                                         ORDER
       The trial court clerk has filed a notice of late record, stating appellants have not paid or
arranged to pay the clerk’s fee to prepare the record and that appellants are not entitled to the
record without paying the fee. We order appellants to provide written proof to this court by
August 20, 2018 that either they have paid the clerk’s fee, have made satisfactory arrangements
with the clerk to pay the fee, or are entitled to appeal without paying the fee. See Tex. R. App. P.
35.3(a)(2). If appellants fail to file such proof within the time provided, this appeal will be
dismissed. See Tex. R. App. P. 37.3(b), 42.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court